PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,540,587
Issue Date: 21 Jan 2020
Application No. 14/684,186
Filing or 371(c) Date: 10 Apr 2015
For: PARALLELIZING THE TRAINING OF CONVOLUTIONAL NEURAL NETWORKS

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed Monday, March 23, 2020, requesting correction of the patent term adjustment (“PTA”) from 906 days to 776 days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 776 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 776 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 401 + 651 + 0 – 23 – 253 = 776 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 776 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction